Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an optical imaging system, having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2 and 4-20 depend from claim 1), an optical imaging system, comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens sequentially disposed in ascending numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system, wherein an image-side surface of the seventh lens is concave in a paraxial region thereof, and the optical imaging system satisfies 1 < |f123457-f|/f, where f123457 is a composite focal length of the first to seventh lenses calculated with an index of refraction of the sixth lens set to 1.0, f is an overall focal length of the optical imaging system, and f123457 and f are expressed in a same unit of measurement.
The closest prior art is considered to be Kuo et al (U.S. Patent Pub. 2019/0302424 A1), as utilized in the 35 U.S.C.102(a)(2) and 103 rejections in the office action mailed on 6-16-21, which met the limitations of the claimed invention as originally 
An object of the present invention is to provide an optical imaging system, capable of improving the performance of the camera without increasing a size of the camera inside a mobile terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 85 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 12-26-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. directed to various arrangements of optical imaging systems, which are similar to the claimed invention, but fails to teach and/or fairly suggest the combination of claimed elements, with the conditional statement of the claimed invention (* some of the references have a common Assignee and/or at least one common inventor):
	Tsai et al			U.S. Patent 8,599,495 B1
	Tsai et al			U.S. Patent 8,767,315 B2
	Tsai et al			U.S. Patent 8,902,511 B2
	Tsai et al			U.S. Patent 9,213,168 B2
	Tsai et al			U.S. Patent 9,435,986 B2
	Tsai et al			U.S. Patent 10,197,773 B2
	Tsai et al			U.S. Patent 10,527,824 B2
	Tsai et al			U.S. Patent 10,890,740 B2
	Tsai et al			U.S. Patent RE46,711 E
	Tsai et al			U.S. Patent Pub. 2014/0009843 A1
	Tsai et al			U.S. Patent Pub. 2014/0253782 A1
	Tsai et al			U.S. Patent Pub. 2015/0042863 A1

	Huang				U.S. Patent Pub. 2016/0033742 A1
	Tsai et al			U.S. Patent Pub. 2016/0062086 A1
	Hashimoto			U.S. Patent Pub. 2016/0124191 A1
	You				U.S. Patent Pub. 2016/0139368 A1*
	Tsai et al			U.S. Patent Pub. 2016/0341937 A1
	Chen				U.S. Patent Pub. 2017/0235110 A1
	Tsai et al			U.S. Patent Pub. 2017/0254989 A1
	Tsai et al			U.S. Patent Pub. 2019/0129150 A1
	Yee et al			U.S. Patent Pub. 2020/0093016 A1*
	Tsai et al			U.S. Patent Pub. 2020/0096743 A1
	Tsai et al			U.S. Patent Pub. 2021/0088759 A1
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 



/EVELYN A LESTER/Primary Examiner
Art Unit 2872